DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-219365A (cited in Applicant’s October 8, 2021, IDS, citations are made to the translation provided by Applicant, “Suzuki”) in view of U.S. Patent No. 6,414,734B1 to Shigeta et al.
Regarding Claim 1, Suzuki discloses (e.g., Figs. 4–6 and their corresponding description) a liquid crystal device, comprising: a first substrate 10; a second substrate 20 facing the first substrate; and a liquid crystal layer 50 disposed between the first substrate and the second substrate, wherein the first substrate or the second substrate includes an electrode 9 containing ITO (first substrate includes the electrode, Fig. 4, and the electrode contains ITO, paragraph [0027] of the translation), an oriented film 40 provided between the electrode and the liquid crystal layer, and containing silicon oxide (paragraph [0037]), and an intermediate refractive index film 41 provided between the electrode and the oriented film (e.g., Fig. 4 and paragraph [0039]).
Suzuki appears silent regarding the respective refractive indices of the oriented film and the intermediate refractive index film, and thus does not explicitly disclose that the intermediate refractive index film has a refractive index between a refractive index of the electrode and a refractive index of the oriented film.
Shigeta discloses (e.g., Figs. 5 and 6 and their corresponding description, including col. 5, line 63 to col. 8, line 33) a liquid crystal display device, and teaches n intermediate refractive index film (e.g., 12b) with a refractive index between a refractive index of the electrode and a refractive index of the oriented film in order to reduce unwanted reflections at interfaces between layers (col. 4, lines 22–30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Suzuki such that the intermediate refractive index film has a refractive index between a refractive index of the electrode and a refractive index of the oriented film, as taught by Shigeta, in order to reduce unwanted reflections.
Regarding Claim 2, the combination of Suzuki and Shigeta would have rendered obvious wherein a high density silicon oxide film having higher film density than that of a vapor-deposited film of silicon oxide is stacked between the intermediate refractive index film and the oriented film (where Suzuki teaches a high density SiOx in order to provide protection, paragraph [0042], and Shigeta teaches that multiple intermediate layers may be stacked as needed to achieve reduced reflection, col. 11, lines 19–34).
Regarding Claim 3, the combination of Suzuki and Shigeta would have rendered obvious wherein a high density silicon oxide film that is lower in etching rate when in contact with 1 mass % of hydrogen fluoride water at a temperature of 23° C than a vapor-deposited film of silicon oxide is stacked between the intermediate refractive index film and the oriented film (where Suzuki teaches a high density SiOx in order to provide protection, paragraph [0042], and Shigeta teaches that multiple intermediate layers may be stacked as needed to achieve reduced reflection, col. 11, lines 19–34, and selecting specific properties of the high density SiOx would have been obvious as a matter of design choice, based on needed protective properties of the high density SiOx, and where Applicant has not disclosed that the configuration is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical, and it appears prima facie that the device would possess utility using another configuration).
Regarding Claim 4, the combination of Suzuki and Shigeta would have rendered obvious wherein the etching rate of the high density silicon oxide film is equal to or less than 40 nm/min (where selecting specific properties of the high density SiOx of Suzuki would have been obvious as a matter of design choice, based on needed protective properties of the high density SiOx, and where Applicant has not disclosed that the configuration is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical, and it appears prima facie that the device would possess utility using another configuration).
Regarding Claim 5, the combination of Suzuki and Shigeta would have rendered obvious wherein the etching rate of the high density silicon oxide film is equal to or less than 20 nm/min (where selecting specific properties of the high density SiOx of Suzuki would have been obvious as a matter of design choice, based on needed protective properties of the high density SiOx, and where Applicant has not disclosed that the configuration is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical, and it appears prima facie that the device would possess utility using another configuration).
Regarding Claim 6, the combination of Suzuki and Shigeta would have rendered obvious wherein the intermediate refractive index film is a silicon nitride film, a silicon oxynitride film, or an aluminum oxide film (col. 11, lines 19–34 of Shigeta).
Regarding Claim 7, the combination of Suzuki and Shigeta would have rendered obvious wherein the intermediate refractive index film is formed of a high density silicon nitride film having higher film density than that of a vapor-deposited film of silicon nitride, or of a high density aluminum oxide film having higher film density than that of a vapor-deposited film of aluminum oxide (e.g., col. 11, lines 19–34 of Shigeta; also paragraph [0042] of Suzuki, where selecting specific properties of SiN of Shigeta, where Suzuki suggests high density, would have been obvious as a matter of design choice, based on needed properties of the high density SiN, and where Applicant has not disclosed that the configuration is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical, and it appears prima facie that the device would possess utility using another configuration).
Regarding Claim 8, the combination of Suzuki and Shigeta would have rendered obvious wherein the first substrate and the second substrate are the same in any of thickness of the electrode, thickness of the intermediate refractive index film, and thickness of the oriented film (where Shigeta teaches that the respective thicknesses can be adjusted as needed to reduce reflection, e.g., col. 4, lines 22–30; col. 6, lines 9–24; and col. 7, lines 28–44, giving an example of same thickness).
Regarding Claim 9, the combination of Suzuki and Shigeta would have rendered obvious wherein the electrode has a film thickness from 15 nm to 20 nm (e.g., [0041] of Suzuki using the layer ratios taught by Shigeta; also col. 2, line 57 to col. 3, line 9 of Shigeta).
Regarding Claim 10, the combination of Suzuki and Shigeta would have rendered obvious wherein in the first substrate, the electrode is a pixel electrode provided on the liquid crystal layer side of a substrate body, the first substrate includes a relay electrode provided between the substrate body and the pixel electrode, and an interlayer insulating film provided between the relay electrode and the pixel electrode, and the pixel electrode is electrically coupled to the relay electrode via a plug filled inside a contact hole extending through the interlayer insulating film (Fig. 4 of Suzuki).
Regarding Claim 11, the combination of Suzuki and Shigeta would have rendered obvious an electronic apparatus comprising the liquid crystal device according to claim 1 (e.g., paragraphs [0001]–[0002] of Suzuki).
Regarding Claim 12, the combination of Suzuki and Shigeta would have rendered obvious wherein as the liquid crystal device, a first liquid crystal device on which light in a first wavelength range is incident (824, Fig. 6 of Suzuki), and a second liquid crystal device on which light in a second wavelength range longer in wavelength than the first wavelength range is incident are provided (823, Fig. 6 of Suzuki), an optical path synthesizing element (826, Fig. 6 of Suzuki) is provided for synthesizing light emitted from the first liquid crystal device, and light emitted from the second liquid crystal device, and emitting the synthesized light (Fig. 6 of Suzuki), and a thickness of the electrode in the first liquid crystal device is smaller than a thickness of the electrode in the second liquid crystal device (where Shigeta teaches forming a thickness of the electrode based on a proportion of the wavelength of light, e.g., col. 7, lines 28–44, where Shigeta suggests using an average wavelength, and Suzuki teaches a single color, so basing the thickness of the electrode for the blue modulator 824 of Suzuki to less than the thickness of the electrode of the green modulator 823 of Suzuki would have been obvious in view of the teachings of Shigeta).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871